UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7710



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARRY EUGENE REED,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:96-cr-00022-RAJ-3)


Submitted:    October 15, 2008              Decided:   October 28, 2008


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Eugene Reed, Appellant Pro Se.    Michael R. Smythers,
Assistant  United States  Attorney,  Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry Eugene Reed appeals the district court’s orders

denying his 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp. 2008)

motion.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        United States v. Reed, No. 4:96-cr-00022-RAJ-3

(E.D.    Va.    July   9   &   Aug.   4,   2008).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                           2